JOURNAL ENTRY AND OPINION
{¶ 1} Honey Rothschild, the relator, has filed a complaint for a writ of mandamus through which she seeks an order from this court which requires Judge Bridget McCafferty, the respondent, to proceed to trial in the underlying action of Chinnock v. Rothschild, Cuyahoga County Court of Common Pleas Case No. CV-01-451346. Specifically, Rothschild seeks the reinstatement of the underlying action and disposition of her counterclaims. Judge McCafferty has filed a motion to dismiss, which we grant for the following reasons.
 {¶ 2} On March 8, 2002, Judge McCafferty dismissed the underlying action captioned Chinnock v. Rothschild, Case No. CV-01-45346, which resulted in Rothschild filing an appeal with this court. See Chinnock v.Rothschild, Cuyahoga App. No. 81134. On June 14, 2002, this court dismissed Rothschild's appeal for lack of a final appealable order. See R.C. 2505.02 and Civ.R. 54(B). On November 15, 2002, Judge McCafferty journalized a journal entry which provided as follows:
 {¶ 3} "Upon notification from the Cuyahoga County Clerk of Courts on 11/12/02, this court has just received a copy of an August 26, 2002 order from the Court of Appeals. Said order clarifies a previous appellate order of July 2, 2002 which dismissed the appeal but did not remand the case. The August 26, 2002 order clarifies the July order by adding that this court does indeed have jurisdiction. The court just having received notice of jurisdiction sets the following schedule: parties are ordered to file supplemental summary judgment briefs on any claims not previously dismissed by 12/13/2002 and briefs in opposition are due 1/13/2003. New final pretrial is set January 18, 2003 at 9:00 AM."
 {¶ 4} Based upon the journal entry of November 15, 2002, it is patently evident that the underlying action has been re-instated to active status and that trial and/or disposition of Rothschild's counterclaims is imminent. Accordingly, we find that Rothschild's request for a writ of mandamus is moot and grant Judge McCafferty's motion to dismiss. State exrel. Jerningham v. Cuyahoga County Court of Common Pleas (1996),74 Ohio St.3d 278; 658 N.E.2d 723; State ex rel. Gantt v. Coleman
(1983), 6 Ohio St.3d 5, 450 N.E.2d 1163. Costs to Rothschild. It is further ordered that the Clerk of the Eighth District Court of Appeals serve upon all parties notice of this judgment as mandated by Civ.R. 58(B).
Complaint dismissed.
KENNETH A. ROCCO, P.J., and MICHAEL J. CORRIGAN, J., CONCUR.